Appeal Dismissed and Memorandum Opinion filed April 23, 2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00165-CV


                         ROBERTO STANLEY, Appellant

                                        V.

                              SHIVA GILL, Appellee

                      On Appeal from the 164th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-76937


                           MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed November 7, 2018.
Appellant filed a timely motion for new trial on December 5, 2018. Appellant’s
notice of appeal was filed February 26, 2019.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a).
      Appellant’s notice of appeal was not filed timely. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Texas Rule of Appellate Procedure 26.3.

      On March 12, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant’s response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain




                                          2